                                                            Case 2:17-cv-02866-JCM-DJA Document 77
                                                                                                78 Filed 07/29/21
                                                                                                         08/05/21 Page 1 of 3




                                                             THIERMAN BUCK, LLP                              OGLETREE, DEAKINS, NASH, SMOAK
                                                        1
                                                             Mark R. Thierman, Nev. Bar No. 8285             & STEWART, P.C.
                                                        2    mark@thiermanbuck.com                           Anthony L. Martin, Nev. Bar No. 8177
                                                             Joshua D. Buck, Nev. Bar No. 12187              anthony.martin@ogletreedeakins.com
                                                        3    josh@thiermanbuck.com                           Suzanne L. Martin, Nev. Bar No. 8833
                                                             Leah L. Jones, Nev. Bar No. 13161               Suzanne.martin@ogletreedeakins.com
                                                        4
                                                             leah@thiermanbuck.com                           Tullio J. Marchionne, Nev. Bar No. 4684
                                                        5    7287 Lakeside Drive                             Tullio.marchionne@ogltereedeakins.com
                                                             Reno, Nevada 89511                              3800 Howard Hughes Parkway, Suite 1500
                                                        6    Tel. (775) 284-1500                             Las Vegas, NV 89169
                                                             Fax. (775) 703-5027                             Telephone: (702) 369-6800
                                                        7
                                                                                                             Fax: 702) 369-6888
                                                        8    Attorneys for Plaintiffs
                                                                                                             Attorneys for Defendant         Capital    One
                                                        9                                                    Services, II, LLC
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10
                                                       11                               UNITED STATES DISTRICT COURT
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12                                     DISTRICT OF NEVADA
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13
                                                       14   NATASHA PORTEOUS, on behalf of herself              Case No.: 2:17-CV-02866-JCM-GWF
                                                            and all others similarly situated,                  AMENDED [PROPOSED] ORDER
                                                       15
                                                                                                                GRANTING FINAL APPROVAL OF
                                                       16                  Plaintiff,                           CLASS ACTION SETTLEMENT

                                                       17          vs.
                                                       18   CAPITAL ONE SERVICES II, LLC; and
                                                       19   DOES 1 through 50, inclusive,

                                                       20                 Defendant(s).
                                                       21
                                                       22
                                                                   On June 30, 2021, this Court considered the Joint Motion for Final Approval of Class
                                                       23
                                                       24   Action Settlement. Counsel for Plaintiffs and Defendant appeared at the hearing. Having fully

                                                       25   considered the motion, comments of counsel, and all supporting legal authorities, the Court

                                                       26   orders as follows:

                                                       27   IT IS HEREBY ORDERED THAT:

                                                       28          1.      This Court has jurisdiction over the subject matter of this litigation and personal

                                                                                                          -1-
                                                             AMENDED [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                            Case 2:17-cv-02866-JCM-DJA Document 77
                                                                                                78 Filed 07/29/21
                                                                                                         08/05/21 Page 2 of 3




                                                        1   jurisdiction over the named-plaintiff, all settlement class members, and defendants.
                                                        2          2.      The Court adopts the defined terms in the Settlement Agreement.
                                                        3          3.      Distribution of the Notice and the Exclusion Form directed to the Class Members
                                                        4   as set forth in the Stipulation of Settlement and the other matters set forth therein have been
                                                        5   completed in conformity with the Preliminary Approval Order, including individual notice to all
                                                        6   Class Members who could be identified through reasonable effort, and as otherwise set forth in
                                                        7   the Stipulation of Settlement. The Notice provided due and adequate notice of the proceedings
                                                        8   and of the matters set forth therein, including the proposed Settlement set forth in the Stipulation
                                                        9   of Settlement, to all persons entitled to such a Notice, and the Notice fully satisfied the
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10   requirements of due process. All Class Members and all Released Claims are covered by and
                                                       11   included within the Settlement and the Court’s Final Order and Judgment.
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12          4.      The Court confirms the appointment of Natasha Porteous as Class Representative.
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13   The Court approves the enhancement payment of $10,000 to the Class Representative as set forth
                                                       14   in the Settlement Agreement.
                                                       15          5.      The Court confirms the appointment of Thierman Buck LLP as class counsel for
                                                       16
                                                            the settlement class and approves their requests for attorneys’ fees and litigation costs of
                                                       17
                                                            $166,500 and $5,043.20, respectively.
                                                       18
                                                                   6.      The Court grants final approval to this settlement and finds that the settlement is
                                                       19
                                                            fair, reasonable, and adequate in all respects, including the attorneys’ fees, costs, and incentive
                                                       20
                                                            award provisions. The Court specifically finds that the settlement confers a substantial benefit
                                                       21
                                                            to settlement class members, considering the strength of plaintiff’s claims and the risk, expense,
                                                       22
                                                            complexity, and duration of further litigation. The response of the class supports settlement
                                                       23
                                                            approval. No class members objected to the settlement and only 47 requested exclusion from
                                                       24
                                                            the settlement.   The Court further finds that the settlement is the result of arms-length
                                                       25
                                                       26   negotiations between experienced counsel representing the interests of both sides, which

                                                       27   supports approval of the settlement in accordance with the standards set forth in the joint motion

                                                       28   for final approval of settlement. Settlement negotiations were not commenced until both sides

                                                                                                           -2-
                                                             AMENDED [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                            Case 2:17-cv-02866-JCM-DJA Document 77
                                                                                                78 Filed 07/29/21
                                                                                                         08/05/21 Page 3 of 3




                                                        1   had thoroughly investigated and researched the claims and defenses herein.
                                                        2          8.      The Court finds that as of the date of this Order each and every class member has
                                                        3   waived and shall be deemed to have fully, finally, and forever released, relinquished, and
                                                        4   discharged all Released Claims, as set forth in the Settlement Agreement and Notice of Class
                                                        5   Action Settlement.
                                                        6
                                                                   9.      The Court finds that the settlement administrator Simpluris is entitled to $16,000
                                                        7
                                                            for administrative fees.
                                                        8
                                                                   10.     The Court directs the parties to effectuate the settlement terms as set forth in the
                                                        9
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                            Settlement Agreement and the settlement administrator to calculate and pay the claims of the
                                                       10
                                                            class members in accordance with the terms set forth in the Settlement Agreement.
                                                       11
            (775) 284-1500 Fax (775) 703-5027




                                                                   11.     The Claims set forth in Plaintiff’s First Amended Complaint are dismissed on the
                THIERMAN BUCK, LLP




                                                       12
                   7287 Lakeside Drive




                                                            merits and with prejudice.
                     Reno, NV 89511




                                                       13
                                                                   12.     The Court retains jurisdiction to enforce the terms of the settlement, including the
                                                       14
                                                            payment of the settlement fund.
                                                       15
                                                       16                    IT IS SO ORDERED.

                                                       17
                                                                                August 5, 2021
                                                       18                Dated: ________________

                                                       19                                                  Honorable James C. Mahan
                                                                                                           District Court Judge
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                                                                          -3-
                                                             AMENDED [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
